Honda Motor Co., LTD., Et




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 18, 2014

                                      No. 04-14-00398-CV

                            Alma L. GOMEZ and Alberto F. Gomez,
                                       Appellants

                                                 v.

                              HONDA MOTOR CO., LTD., Et al.,
                                      Appellees

                 From the 365th Judicial District Court, Maverick County, Texas
                              Trial Court No. 11-02-26254-MCV
                       Honorable Amado J. Abascal, III, Judge Presiding

                                         ORDER
       In this accelerated appeal, the reporter’s record was due to be filed with this court on June
12, 2014. On June 14, 2014, the court reporter stated that the reporter’s record was not filed
because: (1) appellant has failed to request the record; (2) appellant has not paid, or made
arrangements to pay, the reporter’s fee for preparing the record; and (3) appellant is not entitled
to appeal without paying the reporter’s fee.
        We therefore ORDER appellant to provide written proof to this court within seven days
of the date of this order that (1) the reporter’s record has been requested, and either (2) the
reporter’s fee has been paid or arrangements have been made to pay the reporter’s fee, or (3)
appellant is entitled to appeal without paying the reporter’s fee. If appellant fails to respond
within the time provided, appellant must file a brief with this court within twenty days from the
date of this order, and the court will only “consider and decide those issues or points [raised in
appellant’s brief] that do not require a reporter’s record for a decision.” See TEX. R. APP. P.
37.3(c), 38.6(a).
       If appellant timely complies with this order, the reporter’s record will be due seven days
from the date appellant files written proof showing compliance with this order.

                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court